                                    United States District Court
                                     DISTRICT OF MONTANA Bll.LINGS DIVISION


 UNITED STATES OF AMERICA                                                    JUDGMENT IN A CRIMINAL CASE


 V.

                                                                             Case Number: OR 19-90-BLG-SPW-3
 SHERYL LYNN LAWRENCE                                                         USM Number: 17923-046
                                                                             Lisa Bazant
                                                                             Ddcntlanrs Aiuirncv




THE DEFENDANT:
       pleaded guilty to count                           1 of the Superseding Information
       pleaded guilty to count(s) before a U.S.
  □    Magistrate Judge, which was accepted by the
       court.

       pleaded nolo contendere to coimt(s) which
 □
       was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty


The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                               Offense Ended   Count
  I8:641.F      Theft Of Federal Funds                                                             03/01/2018      Is




The defendant is sentenced as provided in pages 2 througii 6 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on coLmt(s)
 IS   The Superseding Indictment is dismissed on the motion of the United States

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fi nes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the couil and United States attorney of
material changes in economic circumstances.

                                                             June 29. 2021
                                                              Diilc otlnipositiiin olMudgincnl




                                                             '^igniuurc i>r,)iidgc

                                                              Susan P. Watters
                                                              United States District Judge
                                                              NaiiK- and Tilic nl'.Indue


                                                             June 29, 2021
                                                              Dale
